SCHALL, Circuit Judge.

ORDER

Claude L. Rivers, Sr. moves for an injunction. We consider whether this appeal should be transferred to the United States Court of Appeals for the Fifth Circuit.
Rivers sued the defendants for asserted violations of his rights regarding, inter alia, city housing benefits. The district court dismissed Rivers’ case as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). Rivers filed a notice of appeal which stated that he sought review by this court.
This court is a court of limited jurisdiction. In appeals from district courts, this court has jurisdiction only if the district court’s jurisdiction was based in whole or in part on either the patent laws or pertinent subsections of 28 U.S.C. § 1346. See 28 U.S.C. § 1295. Clearly, Rivers’ case does not arise under these laws. Accordingly, we transfer Rivers’ appeal to the appropriate regional circuit, here the United States Court of Appeals for the Fifth Circuit.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is transferred to the United States Court of Appeals for the Fifth Circuit pursuant to 28 U.S.C. § 1631.
(2) Rivers’ motion is denied without prejudice to him refiling it with the Fifth Circuit.